Citation Nr: 0811855	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-36 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral leg 
disability, including as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from June 1943 to October 
1944.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Portland, Oregon.  The veteran's claims file was subsequently 
transferred to the RO in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the veteran's low back disability is causally or 
etiologically related to his service in the military. 

2.  There is no competent medical nexus evidence of record 
indicating the veteran has a bilateral leg disability, which 
is causally or etiologically related to his service in the 
military or a service-connected disability.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 
3.303, 3.304, 3.307, 3.309 (2007).

2.  A bilateral leg disability was not incurred in, or 
aggravated by, active service, nor proximately due to, or 
aggravated by, service-connected disability.  
38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify as to 
direct incurrence service connection by means of April 2004 
and May 2004 letters from the agency of original jurisdiction 
(AOJ) to the appellant.  These letters informed the appellant 
of what evidence was required to substantiate his claims for 
service connection.  These letters also informed him of his 
and VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claims.

The Board acknowledges that the veteran was not provided 
notice as to secondary service connection.  The U.S. Court of 
Appeals for the Federal Circuit recently held that any error 
in a VCAA notice should be presumed prejudicial.  VA bears 
the burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).  The claims file, however, reflects that the 
veteran has actual knowledge of the evidence necessary to 
substantiate a secondary service connection claim.  This is 
demonstrated in statements on appeal, including from the 
veteran's representative.  Moreover, the statement of the 
case and supplemental statement of the case issued to the 
veteran outlined what was necessary to substantiate his 
secondary service connection claim.  As such, the error did 
not affect the essential fairness of the adjudication of his 
claim, and the presumption of prejudice is rebutted. Id.; 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board acknowledges that the veteran was not provided 
notice as to how a disability evaluation or an effective date 
would be assigned prior to the adjudication of his claims, 
but finds that this omission was not prejudicial because the 
preponderance of the evidence is against his claims for 
service connection, and thus, no disability rating or 
effective date will be assigned.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  See also 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran).    

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable January 2005 
AOJ decision, as to direct incurrence service connection, was 
decided after the issuance of an initial, appropriate VCAA 
notice.  As such, there was no defect with respect to timing 
of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA examination 
reports, and private medical records.  Additionally, the 
claims file contains the veteran's own statements in support 
of his claims, including a transcript of the veteran's 
testimony at a hearing before a Decision Review Officer (DRO) 
of the RO.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  But medical evidence is required to show 
this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

In addition, secondary service connection is permitted for 
aggravation of a 
nonservice-connected disability caused by a service-connected 
condition.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for a low back 
disability and a bilateral leg disability, so these claims 
must be denied.  38 C.F.R. § 3.102.  

The service medical records do not show that the veteran 
complained of, or was treated for, a low back disability or a 
bilateral leg disability during his military service.  While 
the Board acknowledges that, in September 1944, the veteran 
complained of back pain following anesthesia related to 
surgery for pilonidal cysts, the veteran's contemporaneous 
physical examination was normal.   See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . ."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, the veteran's low back and bilateral leg 
disabilities were not manifested or diagnosed within the one-
year presumptive period following his discharge from service 
in October 1944.  Likewise, his March 1947 VA examination was 
normal, with no limitation of motion of the spine.  Instead, 
it appears that the veteran was not treated for a low back 
disability until 1985 and he did not have bilateral leg 
complaints until 2004.  In the absence of demonstration of 
continuity of symptomatology, the initial demonstration of 
the disabilities at issue, decades after service, is too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board acknowledges that the T.T.N., M.D. opined in 
October 2002 and February 2005 that the veteran's low back 
complaints are related to the veteran's in-service surgery 
for pilonidal cysts during his military service.  However, 
Dr. N did not provide a rationale for his opinion, or 
otherwise refer to any credible supporting evidence that the 
veteran's low back disability was related to his service, 
including the surgery for pilonidal cysts.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not 
required to accept unsubstantiated or ambiguous medical 
opinions as to the origin of the veteran's disorder).  See 
also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Court 
rejected a medical opinion as "immaterial" where there was 
no indication the physician had reviewed relevant service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis).  Similarly, Dr. N appears to have 
based his opinion on the history as related by the veteran, 
and not a review of the entire claims file.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of 
lay history, unenhanced by any additional medical comment, 
does not constitute competent medical evidence).  Thus, the 
probative value of the veteran's treating provider's opinion 
is diminished.  

In contrast, the June 2003, April 2004, June 2004, and 
December 2007 VA examiners all concluded that the veteran's 
current low back disability is unrelated to the veteran's 
military service, including his in-service surgery for 
pilonidal cysts.  The April 2004 VA examiner explained that 
the veteran's current low back complaints were caused by 
degenerative osteoarthritis of the lumbar spine and 
spondylolisthesis, which were conditions unrelated to the 
pilonidal cysts or surgery therefore.  The December 2007 VA 
examiner further explained that the veteran's current low 
back disability was also unrelated to the veteran's September 
1944 back complaint and noted that pilonidal cysts do not 
cause mechanical back problems.  This VA examiner also stated 
that the veteran's surgery for pilonidal cysts was not 
orthopedic in nature, and that there were many post-service 
opportunities for back injuries, which could have caused his 
current low back disability.  See 38 C.F.R. § 3.303(b) 
(subsequent, isolated manifestations of a chronic disorder 
are not service connected where they are clearly attributable 
to intercurrent causes).  

Although the Board may not ignore medical opinion evidence, 
greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Here, for 
the reasons explained above, the Board affords greater weight 
to the opinions contained in June 2003, April 2004, June 
2004, and December 2007 VA examination reports.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility and probative value of 
proffered evidence in the context of the record as a whole).  
These VA examination reports reflect that the VA examiner 
reviewed the veteran's entire claims folder prior to finding 
that it was unlikely that the veteran's current low back 
disability was not related to his military service.  In 
short, these VA examiners' opinions have significant 
probative weight since each was based on a review of the 
complete record, and the VA examiner not only considered the 
veteran's assertions and medical history, but also undertook 
a comprehensive clinical examination of him.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).

In addition, there is no medical evidence of record 
indicating a bilateral leg disability was incurred during or 
as a result of his military service.  In fact, there is no 
medical evidence of record that the veteran currently has a 
bilateral musculoskeletal leg disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").  The June 2004 VA examination also was 
negative for a bilateral leg disability, other than mild 
venous insufficiency, which was found to be unrelated to the 
veteran's military service.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  

Moreover, the fact that there has been no demonstration, by 
competent clinical evidence of record, that the veteran's 
current low back disability is attributable to his military 
service unfortunately also, in turn, means that he cannot 
link his bilateral leg disability to his service or a 
service-connected disability - via his low back disability.  
38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  That is to 
say, the elimination of one relationship to service, as the 
supposed precipitant, necessarily also eliminates all 
associated residual conditions.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Service 
connection has not been established for any disability.

Therefore, the only evidence portending that the veteran has 
a low back disability and a bilateral leg disability related 
to his service, comes from him personally.  As a layperson, 
the veteran simply does not have the necessary medical 
training and/or expertise to diagnose or determine the 
etiology of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current conditions at issue 
to that symptomatology.  Id.  As such, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.  So the preponderance of the evidence is 
against his claims, in turn, meaning the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for a low back disability is denied.

Service connection for a bilateral leg disability, including 
as due to a low back disability, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


